       Case 3:17-cv-08004-SPL Document 236 Filed 07/02/20 Page 1 of 5



 1    Alexis DeLaCruz (SBN 031273)                      Bryan H. Heckenlively (pro hac vice)
      adelacruz@nativedisabilitylaw.org                 Bryan.Heckenlively@mto.com
 2    NATIVE AMERICAN DISABILITY                        Emily Curran-Huberty (pro hac vice)
      LAW CENTER                                        Emily.Curran-Huberty@mto.com
 3    905 W. Apache St.                                 Allison M. Day (pro hac vice)
      Farmington, NM 87401                              Allison.Day@mto.com
 4    Telephone: 505.566.5880                           Alison Karol Sigurðsson (pro hac vice)
                                                        Alison.Sigurdsson@mto.com
 5    Kathryn Eidmann (pro hac vice)                    April Youpee-Roll (pro hac vice)
      keidmann@publiccounsel.org                        April.Youpee-Roll@mto.com
 6    Jesselyn Friley (pro hac vice)                    MUNGER, TOLLES & OLSON LLP
      jfriley@publiccounsel.org                         350 South Grand Avenue, 50th Floor
 7    Mark Rosenbaum (pro hac vice)                     Los Angeles, CA 90071
      mrosenbaum@publiccounsel.org                      Telephone: 213.683.9100
 8    PUBLIC COUNSEL                                    Judith M. Dworkin (SBN 010849)
      610 South Ardmore Avenue                          Judith.Dworkin@SacksTierney.com
 9    Los Angeles, CA 90005                             David C. Tierney (SBN 002385)
      Telephone: 213.385.2977                           David.Tierney@SacksTierney.com
10                                                      SACKS TIERNEY P.A.
      Maria Martinez-Sánchez (pro hac vice)             4250 N. Drinkwater Blvd., 4th Floor
11    mmartinez@aclu-nm.org                             Scottsdale, AZ 85251-3693
      AMERICAN CIVIL LIBERTIES UNION                    Telephone: 480.425.2600
12    of NEW MEXICO
      1410 Coal Avenue SW                               Tara C. Ford (pro hac vice)
13    Albuquerque, NM 87104                             taraford@law.stanford.edu
      Telephone: 505.266.5915                           William S. Koski (pro hac vice)
14                                                      bkoski@law.stanford.edu
                                                        Stanford Law School
15                                                      MILLS LEGAL CLINIC
                                                        YOUTH AND EDUCATION LAW
16                                                      PROJECT
                                                        559 Nathan Abbott Way
17                                                      Stanford, CA 94305-8610
                                                        Telephone: 650.725.8581
18
      Attorneys for Plaintiffs
19
                         IN THE UNITED STATES DISTRICT COURT
20
                                  FOR THE DISTRICT OF ARIZONA
21
22 Stephen C., a minor, by Frank C., guardian ad           No. 3:17-cv-08004-SPL
23 litem, et al.,
                                 Plaintiffs,               PLAINTIFFS’ TRIAL BRIEF ON
24                                                         ROLE OF SECTION 504
            v.
25
     Bureau of Indian Education, et al.,
26
                                 Defendants.
27
28
                                                                            Case No. 3:17-cv-08004-SPL
                                   PLAINTIFFS’ TRIAL BRIEF ON SECTION 504
       Case 3:17-cv-08004-SPL Document 236 Filed 07/02/20 Page 2 of 5



 1         One disputed issue for trial is what remedy, if any, is appropriate to address
 2 Defendants’ admitted violation of Section 504 of the Rehabilitation Act. Defendants lean
 3 heavily on the “if any” part of that statement, and they have taken the position that no remedy
 4 under Section 504 is available because there are individualized education programs (“IEPs”)
 5 in place for the four remaining student plaintiffs under a different law—the Individuals with
 6 Disabilities Education Act (“IDEA”). This is wrong on several levels.
 7         1.     IDEA and Section 504 Are Materially Different, and the BIE Treats Them
 8 that Way. IDEA is focused on obtaining specific services for individual students, whereas
 9 Section 504 addresses both individual services and the broader need for an educational
10 system that is capable of providing services to students with disabilities. Defendants’
11 argument and their reliance on Fry v. Napoleon Cmty. Schs., 137 S. Ct. 743, 749 (2017),
12 ignores this second, broader aspect of Section 504. What Plaintiffs seek here under Section
13 504 is not a private placement or more hours of a particular type of instruction, but a system
14 that works and enables the school to identify, evaluate, and accommodate students with
15 disabilities. As set out in detail in the Findings of Fact and Conclusions of Law, Plaintiffs’
16 experts have introduced uncontroverted testimony that the appropriate program to
17 accommodate students with disabilities would include full staffing, school-wide curriculum
18 and supports, and school-wide policies and procedures. The needs of specific students are
19 relevant to demonstrate what the school must have the capacity to do, but they are not the
20 ultimate end to be met. And the Ninth Circuit has recognized that, where these type of
21 systemic failures are at stake, the individualized framework of IDEA does not govern. Doe
22 By & Through Brockhuis v. Arizona Dep't of Educ., 111 F.3d 678, 682 (9th Cir. 1997); Hoeft
23 v. Tucson Unified Sch. Dist., 967 F.2d 1298, 1304 (9th Cir. 1992).
24         Defendants’ trial exhibits include training materials on Section 504 presented by
25 BIE’s Acting 504 Coordinator, which acknowledge the differences between the two statutes.
26 See Trial Exhibit 1006. These slides include a long list of differences between Section 504
27 and IDEA, including that the two laws contain different definitions of disability, different
28 eligibility criteria, funding streams, and types of accommodations. The slides state the BIE’s

                                                 -1-                      Case No. 3:17-cv-08004-SPL
                               PLAINTIFFS’ TRIAL BRIEF ON SECTION 504
       Case 3:17-cv-08004-SPL Document 236 Filed 07/02/20 Page 3 of 5



 1 view that Section 504 is different from special education and that Section 504
 2 accommodations must be provided “in the general education program.” Id., Slide 8. It is
 3 disingenuous for the BIE now to claim that it may avoid legal sanction under Section 504
 4 because it is complying with the IDEA.
 5         2.     The BIE Is Not Actually Implementing the IEPs. And the BIE is not
 6 complying with the IDEA. As Defendants admit, the four student Plaintiffs are not actually
 7 receiving the services to which they are entitled under their IEPs. The BIE’s assurances that
 8 it will begin to comply fully with the IEPs next year are not worthy of credence in light of
 9 the BIE’s history of failed promises to satisfy its legal obligations to HES students with
10 disabilities. And these promises are legally insufficient as well for the reasons laid out in
11 Plaintiffs’ trial brief on the need for an equitable remedy.
12         3.     There Are Other Students At Issue. Defendants’ argument also ignores that
13 this case is not only about the four remaining student Plaintiffs. Organizational plaintiff
14 Native American Disability Law Center faces an ongoing diversion of resources because of
15 its advocacy on behalf of current and former HES students, including Stephen C. and Durell
16 P. who do not currently have IEPs at the school. This diversion of resources cannot be
17 corrected by offering limited services to only some of the students with disabilities at HES.
18 Among other problems, having IEPs for these four students does not address the persistent
19 problems at HES with identifying students with disabilities. Indeed, Olaf D., Moana L., and
20 Freddy P. were identified and evaluated as students with disabilities only during the course
21 of this litigation. See Plaintiffs’ Proposed Findings of Fact ¶ 104.
22         4.     School-Wide Accommodations Are Required for Disabilities Related to
23 Trauma.       School-wide accommodations are particularly important for students with
24 disabilities related to trauma. See Plaintiffs’ Proposed Findings of Fact ¶¶ 62-75. Without
25 the school-wide behavioral and instructional supports identified as essential by undisputed
26 expert testimony, the BIE will not be providing meaningful access to students with
27 disabilities related to trauma.
28                                     *       *         *

                                                   -2-                    Case No. 3:17-cv-08004-SPL
                               PLAINTIFFS’ TRIAL BRIEF ON SECTION 504
       Case 3:17-cv-08004-SPL Document 236 Filed 07/02/20 Page 4 of 5



 1         For all these reasons, and based on the evidence that will be presented at trial,
 2 Plaintiffs respectfully submit that the existence of IEPs for the student Plaintiffs does not
 3 obviate the need for injunctive relief under Section 504. To the contrary, such relief is
 4 critical to meeting the needs of students with disabilities at HES.
 5
 6 DATED: July 2, 2020                      MUNGER, TOLLES & OLSON LLP
 7                                          By:         /s/ Bryan H. Heckenlively
 8                                          Attorneys for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-                     Case No. 3:17-cv-08004-SPL
                               PLAINTIFFS’ TRIAL BRIEF ON SECTION 504
       Case 3:17-cv-08004-SPL Document 236 Filed 07/02/20 Page 5 of 5



 1                               CERTIFICATE OF SERVICE
 2 I hereby certify that on July 2, 2020, I electronically transmitted the foregoing document to
 3 the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
 4 Electronic Filing to the CM/ECF registrants for this matter.
 5
 6
                                                        /s/ Sarah Williams
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -4-                      Case No. 3:17-cv-08004-SPL
                              PLAINTIFFS’ TRIAL BRIEF ON SECTION 504
